Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-12 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “a display unit, disposed on the at least one lifting mechanism to be driven by the at least one lifting mechanism to be lifted or lowered relative to the base, wherein when the second screen is moved out of the first screen and a step is provided between a display surface of the display unit and the display surface of the first screen, the display unit is adapted to be lifted relative to the base through the at least one lifting mechanism to compensate the step, wherein the at least one lifting mechanism comprises: a bottom plate, disposed on the base, having a pair of first sliding slots; a carrier platform, having a pair of second sliding slots, the display unit disposed on the carrier platform, and a scissor linkage group, having a plurality of pivotal connection ends and a plurality of sliding ends, wherein the pivotal connection ends are pivotally connected to  the bottom plate and the carrier platform, and the sliding ends individually pivot and are slidably coupled to the first sliding slots and the second sliding slots.”

Yamazaki et al US Pub No. 11086364 B2, Funk et al US Patent  No. 9441782 B2, as well as, Wang et al US Patent No. 10082832 B1 are all cited as teaching some elements of the claimed invention including multiple screens for portable electronic device . However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841